DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0104237 (hereafter Sugiyama) in view of US 2018/0375541 (hereafter Yoo).
Regarding claim 1, Sugiyama, as shown in figures 1-7, discloses an electronic device comprising:
	a flexible printed circuit board (PCB 1; figures 2, 7);
	one or more externally bound components (271, 271’) integrated onto the flexible PCB; the flexible PCB having a plurality of layers;
top layer 251) and a spacer layer (considering layer 211);
the spacer layer (insulating layer 211) having one or more apertures (considering recess 28H) extending through the spacer layer at locations corresponding to the one or more externally bound components thereby exposing surfaces of the one or more externally bound components.
Sugiyama does not disclose an enclosure, the enclosure having a top surface and the flexible printed circuit board is coupled to the top surface of the enclosure thereby placed outside of the enclosure.
A flexible circuit is mounted on a surface of a housing (having an enclosure) is simply one of old and well known applications of a flexible circuit board.  For example: Yoo, at least as shown in figure 3, discloses an enclosure (considering the enclosure formed by the housing of device 200), the enclosure having a top surface (considering the surface at 211) and a flexible circuit board (considering protective case 300 having a flexible circuit formed thereon; see figures 1-2) is coupled to the top surface of the enclosure thereby placed outside of the enclosure.
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to apply the flexible circuit board of Sugiyama on an enclosure, the enclosure having a top surface and the flexible printed circuit board is coupled to the top surface of the enclosure thereby placed outside of the enclosure as is well known in the art and as evidenced by Yoo.
Regarding claim 2, Sugiyama in view of Yoo discloses the device of claim 1, wherein the flexible PCB is electrically coupled with a circuit within the enclosure (by 
Regarding claim 3, Sugiyama in view of Yoo discloses the device of claim 1, wherein the flexible PCB inherently can integrate a micro-controller unit, which is electrically coupled to the one or more externally bound components.
	Regarding claim 4, Sugiyama in view of Yoo discloses the device of claim 1, wherein a height of an aperture of the one or more apertures is no greater than the height of a highest external bound component of the one or more externally bound components.
	Regarding claim 5, Sugiyama in view of Yoo discloses the device of claim 1, wherein at least one externally bound component (271, 271’), of the one or more externally bound components, is integrated on a circuit layer of the plurality of layers of the flexible PCB; wherein the spacer layer has an aperture (28h) extending through the spacer layer at the location of the at least one externally bound component; wherein the interface layer has an aperture (also 28h) extending through the interface layer at the location of the at least one externally bound component.
	Regarding claim 6, Sugiyama in view of Yoo discloses the device of claim 1, wherein at least one externally bound component, of the one or more externally bound components (271, 271’), is integrated on a circuit layer of the plurality of layers of the flexible PCB; wherein the spacer layer has an aperture (28h) extending through the spacer layer at the location of the at least one externally bound component, except is covered by the interface layer.

It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the aperture (28h) is covered by the interface layer as is well known in the art.
	Regarding claim 9, Sugiyama in view of Yoo discloses the device of claim 1, wherein the one or more externally bound components inherently can include a sensor component (Sugiyama, par. 49).
	Regarding claim 10, Sugiyama in view of Yoo discloses the device of claim 1, wherein the one or more externally bound components inherently can include an antenna (par. 48, component 271 is not particularly limited).
	Regarding claim 11, Sugiyama in view of Yoo discloses the device of claim 1, wherein the interface layer inherently can integrate an electro-mechanical user interface (see par.49).

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 8879276 (hereafter Wang).
Regarding claim 1, Wang, as shown in figure 15, discloses an electronic device comprising:
	a flexible printed circuit board (fig.15);
	one or more externally bound components (105, 20) integrated onto the flexible PCB; the flexible PCB having a plurality of layers;
topmost layer 82) and a spacer layer (considering layers 31-34);
the spacer layer having one or more apertures (the opening for component 105) extending through the spacer layer at locations corresponding to the one or more externally bound components thereby exposing surfaces of the one or more externally bound components.
Wang does not disclose an enclosure, the enclosure having a top surface and the flexible printed circuit board is coupled to the top surface of the enclosure thereby placed outside of the enclosure.
A flexible circuit is mounted on a surface of a housing (having an enclosure) is simply one of old and well known applications of a flexible circuit board.
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to apply the flexible circuit board of Wang on an enclosure, the enclosure having a top surface and the flexible printed circuit board is coupled to the top surface of the enclosure thereby placed outside of the enclosure as is well known in the art.
Regarding claim 7, Wang discloses at least one externally bound component, of the one or more externally bound components (20, 105), is integrated on a circuit layer of the plurality of layers of the flexible PCB and is covered by the spacer layer and the interface layer (component 20 is covered by spacer layers 31-34).


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 8872041 (hereafter Lee).
Regarding claim 1, Lee, as shown in figure 5, discloses an electronic device comprising:
	a flexible printed circuit board (as shown in fig.5));
	one or more externally bound components (C, C’) integrated onto the flexible PCB; the flexible PCB having a plurality of layers;
	the plurality of layers of the flexible PCB including an interface layer (considering topmost layer) and a spacer layer (having opening for component C, C’);
the spacer layer having one or more apertures (the opening for components C. C’) extending through the spacer layer at locations corresponding to the one or more externally bound components thereby exposing surfaces of the one or more externally bound components.
Lee does not disclose an enclosure, the enclosure having a top surface and the flexible printed circuit board is coupled to the top surface of the enclosure thereby placed outside of the enclosure.
A flexible circuit is mounted on a surface of a housing (having an enclosure) is simply one of old and well known applications of a flexible circuit board.
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to apply the flexible circuit board of Lee on an enclosure, the enclosure having a top surface and the flexible printed circuit board is coupled to the top surface of the enclosure thereby placed outside of the enclosure as is well known in the art.
claim 8, Lee discloses the spacer layer is the first spacer layer and corresponds to a first circuit layer (formed on layer 522a) of the plurality of layers of the flexible PCB ;
	wherein a first externally bound component (C), of the one or more components, has a greater height than a second externally bound component (C’), of the one or more components;
	wherein the first externally bound component is integrated onto the first circuit layer having the first spacer layer (having opening for component C);
	wherein the second externally bound component (C’) is integrated on a second circuit layer (formed on layer 513a), of the plurality of layers, having the second spacer (having opening for component C’);
	wherein the first circuit layer and the first spacer layer are arranged below the second circuit layer and the second spacer layer, thereby having the first externally bound component (C) and the second externally bound component (C’) the same exposure at the interface layer of the flexible PCB.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6449168 discloses a circuit board (10) having an interface layer covered on top of the circuit board (see fig. 2).
US 20080239192 discloses a circuit board (15) mounted on a surface of an enclosure of a module (see fig. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOA C NGUYEN/           Primary Examiner, Art Unit 2847